DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 as shown in figs. 19 and 20 (claims 24-26 readable thereon) in the reply filed on 2/5/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the vertically-alternating tiers” at lines 6-7.  It is unclear as to which tier this limitation is referring to.
Claim 24 recites the limitation “the vertically-alternating tiers” at lines 11-12.  It is unclear as to which tier this limitation is referring to.
Claim 24 recites the limitation “the alternating tiers of the different composition insulating materials” at lines 13-14.  It is unclear as to which tier this limitation is referring to.
Claim 24 recites the limitation “the conductive containers” at lines 14-15, line 16, lines 17-18, and line 19.  It is unclear as to what element this limitation is referring to.
Claim 25 recites the limitation “respective individual conductive containers” at lines 2-3.  It is unclear as to what element said limitation is referring to.
Claim 26 recites the limitation “respective individual conductive containers” at lines 2-3.  It is unclear as to what element said limitation is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPub 2016/0240476; hereinafter “Takahashi”) in view of Zhao et al. (US PGPub 2004/0203176; hereinafter “Zhao”).
Re claim 24: Takahashi teaches (e.g. figs. 1, 4, and 15A) a memory circuitry comprising a vertical string of memory cells (region of memory film 50 adjacent electrically conductive layer 46; e.g. paragraph 133; hereinafter “MC”) and a conductive via (8A), comprising: a first region (100) of vertically-alternating tiers of insulative material (32) and control gate material (46), a second region (200) of vertically-alternating tiers of different composition insulating materials (dielectric material portion 64 may be formed from stack 32, 42; e.g. paragraph 78) laterally of the first region (100); a channel pillar (601L; e.g. paragraph 63) extending elevationally through multiple of the vertically-alternating tiers (32, 42) within the first region (100); tunnel insulator, charge storage material, and control gate blocking insulator (memory film 50; e.g. paragraph 133) between the channel pillar (601L) and the control gate material (46) of individual of the tiers of the control gate material (46) within the first region (100); and a conductive via (8A) extending elevationally through the vertically-alternating tiers (64 which are made up of 32, 42) in the second region (200).
Takahashi is silent as to explicitly teaching the conductive via comprising vertically-stacked conductive containers within the alternating tiers of the different composition insulating materials in the second region, the conductive containers individually having opposing sidewalls and a base extending therebetween in vertical cross-section, the conductive containers individually having conductive fill material 
Zhao teaches (e.g. fig. 3) the conductive via (barriers 116, 138, 148 and metal fill 114, 136, 150; e.g. paragraphs 45 and 49) comprising vertically-stacked conductive containers (116, 138, 148) within the alternating tiers (112, 134, 160 of Zhao which would correspond to 64 of Takahashi) of the different composition insulating materials in the second region (200 of Takahashi), the conductive containers (116, 138, 148) individually having opposing sidewalls (sides of 116, 138, 148) and a base (base of 116, 138, 148) extending therebetween in vertical cross-section, the conductive containers (116, 138, 148) individually having conductive fill material (114, 136, 150) therein, the base (base of 116, 138, 148) of an upper of the conductive containers (138, 148) being above an elevationally outermost surface of a lower of the conductive containers (116).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the barrier layers as taught by Zhao in the device of Takahashi in order to have the predictable result of using barrier liners known to prolong device life by preventing damage to the interconnects by the use of barrier layers.
Re claim 25: Takahashi in view of Zhao teaches the memory circuitry wherein the opposing sidewalls (sidewalls of 116, 138, 148 of Zhao) and base (base of 116, 138, 148 of Zhao) of each of the respective individual conductive containers (116, 138, 148 of Zhao) are homogenous.
Re claim 26: Takahashi in view of Zhao teaches the memory circuitry wherein the opposing sidewalls (sidewalls of 116, 138, 148 of Zhao) and base (base of 116, 138, 148 of Zhao) of each of the respective individual conductive containers (116, 138, 148 of Zhao) comprise two different composition conductive materials that are directly against one another (barrier 116 may be a stack of Ti, TiN, TaSiN, TaN, TiSiN or a stack thereof; e.g. paragraph 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822